United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, TOBYHANNA )
ARMY DEPOT, Tobyhanna, PA, Employer
)
__________________________________________ )
P.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1618
Issued: March 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2019 appellant filed a timely appeal from an April 15, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 15, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a hand, wrist,
cervical spine, or neck condition causally related to the accepted December 12, 2018 employment
incident.
FACTUAL HISTORY
On December 14, 2018 appellant, then a 69-year-old electronics mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on December 12, 2018 he experienced sharp pain
in both hands and wrists, the right shoulder, and the neck when removing and replacing electronics
equipment while in the performance of duty. He noted that he disassembled components that could
not be removed with normal effort. On the reverse side of the claim form, appellant’s supervisor
acknowledged that he was in the performance of duty at the time of the claimed employment
incident. Appellant did not stop work. In a December 13, 2018 injury report, appellant’s
supervisor noted that the employment incident occurred while appellant was performing normal
work activity.
In a December 26, 2018 report, Dr. John Paglia, a Board-certified orthopedic surgeon,
noted appellant’s complaints of neck pain and numbness and pain in both hands and noted that
appellant’s symptoms began on December 12, 2018 while he was working on equipment at the
employing establishment. He examined appellant and diagnosed cervical disc degeneration, neck
pain, bilateral hand pain, and bilateral wrist pain. Dr. Paglia also diagnosed possible bilateral
carpal tunnel syndrome and possible right cervical radiculopathy. He referred appellant for
physical therapy. In an accompanying work status form, Dr. Paglia noted that appellant could
return to work with the restriction that he not lift more than 25 pounds.
In a January 23, 2019 report, Dr. Paglia saw appellant in follow up and noted that he had
started physical therapy. He diagnosed cervical disc degeneration, bilateral hand pain, and
bilateral wrist pain. Dr. Paglia again indicated that appellant had possible bilateral carpal tunnel
syndrome and possible right cervical radiculopathy.
Dr. Paglia noted in a February 20, 2019 report that appellant still had some pain in his right
arm and experienced intermittent numbness and tingling in both hands. He diagnosed neck pain,
bilateral hand pain, bilateral wrist pain, cervical disc degeneration, right cervical radiculopathy,
and bilateral carpal tunnel syndrome. Dr. Paglia recommended obtaining a magnetic resonance
imaging (MRI) scan of appellant’s cervical spine. He opined that appellant should continue not
lifting more than 25 pounds at work.
Appellant also submitted physical therapy treatment reports dated January 5 through
February 25, 2019.
In a development letter dated March 15, 2019, OWCP indicated that when appellant’s
claim was received it appeared to be a minor injury that resulted in minimal or no lost time from
work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It explained that it had reopened the claim for consideration because

2

appellant had not returned to work in a full-time capacity. OWCP requested additional factual and
medical evidence and provided a questionnaire for appellant’s completion. It afforded appellant
30 days to submit the necessary evidence.
A February 27, 2019 MRI scan of appellant’s cervical spine revealed severe reciprocal
marrow edema and multilevel secondary disc and facet changes with moderate-to-severe foraminal
stenosis at C3-4 and mild-to-moderate foraminal stenosis at C5-6. No disc herniation or canal
stenosis was found.
In a March 6, 2019 report, Dr. Paglia noted that appellant felt significant improvement
following physical therapy. He reported that appellant only had occasional minor discomfort in
his neck and the numbness in his hands had improved substantially. Appellant indicated that he
felt 98 percent improvement and that he could return to his normal work duties. Dr. Paglia
reviewed the February 27, 2019 MRI scan of appellant’s cervical spine and x-rays of appellant’s
wrists and cervical spine and diagnosed neck pain, bilateral hand pain, bilateral wrist pain, cervical
disc degeneration, right cervical radiculopathy, and bilateral carpal tunnel syndrome. He noted
that he found advanced degenerative changes of the right thumb metacarpophalangeal joint, mildto-moderate degenerative changes of the carpometacarpal joints in both hands, and mild-tomoderate degenerative disc changes, particularly at C5-6 and C6-7. Dr. Paglia also opined that
appellant experienced significant improvement with his right cervical radiculopathy and bilateral
carpal tunnel syndrome.
By decision dated April 15, 2019, OWCP denied appellant’s claim finding that the medical
evidence of record was insufficient to establish a causal relationship between his diagnosed
medical conditions and the accepted December 12, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6

3

Supra note 1.

4

T.G., Docket No. 19-1441 (issued January 28, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

I.M., Docket No. 19-1038 (issued January 23, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
20 C.F.R. § 10.115; P.A., Docket No. 18-0559 (issued January 29, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.10 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a hand, wrist,
cervical spine, or neck condition causally related to the accepted December 12, 2018 employment
incident.
Appellant submitted medical reports from his treating physician, Dr. Paglia, dated
December 26, 2018, and January 23, February 20, and March 6, 2019. Dr. Paglia diagnosed neck
pain, bilateral hand pain, bilateral wrist pain, cervical disc degeneration, right cervical
radiculopathy, and bilateral carpal tunnel syndrome. In so far as he offered pain as a diagnosis,
the Board has held that pain is a symptom, not a compensable medical diagnosis.12 Furthermore,
regarding the diagnoses of cervical disc degeneration, right cervical radiculopathy, and bilateral
carpal tunnel syndrome, Dr. Paglia noted a history of injury, but did not provide an opinion on
causal relationship in any of his reports. Medical evidence that does not offer an opinion regarding
the cause of a diagnosed condition is of no probative value on the issue of causal relationship.13
Accordingly, these reports are insufficient to establish appellant’s claim.
Additionally, appellant submitted physical therapy treatment reports dated January 7
through February 25, 2019. The Board has held that reports signed solely by physical therapists

7

A.S., Docket No. 18-1684 (issued January 23, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.L., Docket No. 18-0153 (issued January 22, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

T.G., supra note 4; Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

I.M., supra note 5; Leslie C. Moore, 52 ECAB 132 (2000).

11

K.N., Docket No. 18-0060 (issued January 22, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

12

I.M., supra note 5.

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

are of no probative value as physical therapists are not considered physicians as defined under
FECA.14 These reports are thus insufficient to establish appellant’s claim.
Finally, appellant submitted a February 27, 2019 MRI scan of his cervical spine which
revealed severe reciprocal marrow edema and multilevel secondary disc and facet changes with
moderate-to-severe foraminal stenosis at C3-4 and mild-to-moderate foraminal stenosis at C5-6.
The Board has held that a diagnostic study, like an MRI scan, lacks probative value on the issue
of causal relationship as it does not provide an opinion as to whether the accepted employment
incident was sufficient to have caused a diagnosed condition.15 As such, this evidence is
insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between his diagnosed medical conditions and the accepted December 12, 2018
employment incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a hand, wrist,
cervical spine, or neck condition causally related to the accepted December 12, 2018 employment
incident.

14
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); D.H., Docket
No. 18-0072 (issued January 21, 2020) (physical therapists are not considered physicians under FECA).
15

M.L., supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 16, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

